Citation Nr: 0940513	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  08-28 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for left shoulder 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1967 to October 
1970, and unverified Reserve service.

These matters come before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri.  

The record reflects that the Board received new evidence from 
the Veteran that was associated with the claims folder after 
the issuance of the September 2008 supplemental statement of 
the case (SSOC).  As such, the RO has not considered such 
evidence in compliance with Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  No waiver of initial RO consideration is 
currently of record.  For the following reasons, the Board 
finds that a remand for RO consideration is not warranted.

The newly received statement informs VA that the Veteran was 
treated at two VA medical facilities; the records of both of 
which were already included in the claims file prior to the 
SSOC.  The statement also reports that the Veteran injured 
his left shoulder while in service and did not have any prior 
left shoulder injury.  The Veteran's averment that he injured 
his left shoulder in service, and the circumstances of the 
alleged injury, were already in the claims file prior to the 
SSOC.  The Veteran's averment that he did not have an injury 
prior to service is inconsequential because he is presumed 
sound upon entrance into service.  Therefore, the newly 
received statement is not pertinent, or probative, with 
regard to the issues here on appeal, and a remand is not 
necessary.


FINDINGS OF FACT

1.  Left hearing loss was demonstrated upon audiometric 
evaluation prior to entrance into service.

2.  Increase in hearing impairment of the left ear was not 
shown in service or within one year of discharge from 
service.

3.  The Veteran's pre-existing left ear hearing loss has not 
been shown by competent clinical evidence to have been 
chronically aggravated by the Veteran's active service.

4.  The competent clinical evidence of record reflects the 
Veteran's right ear hearing loss disability was initially 
demonstrated years after service, and has not been shown by 
competent clinical evidence to be causally related to the 
Veteran's active service.

5.  The competent clinical evidence of record reflects that 
the Veteran's bilateral tinnitus was initially demonstrated 
years after service, and has not been shown by competent 
clinical evidence to be causally related to the Veteran's 
active service.

6.  A left shoulder disability, initially demonstrated years 
after service, has not been shown by competent clinical 
evidence to be causally related to the Veteran's active 
service. 


CONCLUSIONS OF LAW

1.  Pre-existing left ear hearing loss was not aggravated by 
active service, and may not be presumed to have been so 
aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 1154, 
5107 (West 2002 & Supp 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.306, 3.307, 3.309, 3.385 (2009).

2.  Right ear hearing loss disability was not incurred in or 
aggravated by active service, and may not be presumed (as an 
organic disease of the nervous system) to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1137, 1154, 5107(West 2002 & Supp 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2009).

3.  Bilateral tinnitus was not incurred in or aggravated by 
active service, nor may it be presumed (as an organic disease 
of the nervous system), to have been so incurred or 
aggravated.  38  U.S.C.A. §§ 1110, 1112, 1113, 1137, 1154, 
5107 ; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2009).

4.  A left shoulder disability, to include osteoarthritis, 
was not incurred or aggravated by active service, nor may it 
be presumed to have been so incurred or aggravated.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1137, 1154, 5107; 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, it will assist in substantiating or that is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In correspondence dated in November 2005, VA informed the 
appellant of what evidence was required to substantiate his 
claims, and of his and VA's respective duties for obtaining 
evidence.  In March 2006 correspondence to the appellant, VA 
notified him that a disability rating and effective date 
would be assigned, in the event of award of the benefit 
sought, as required by the Court in Dingess/Hartman.  

In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided 
prior to an initial unfavorable AOJ decision.  Because VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claims, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  Although complete notice was provided to the 
appellant after the initial adjudication, the claim was 
readjudicated thereafter, and the appellant therefore, has 
not been prejudiced.  The content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  
 
The VCAA requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to assist

With regard to the duty to assist, the claim's file contains 
the Veteran's service treatment records (STRs), military 
personnel records, private medical correspondence, VA 
examination and treatment records, and the Veteran's 
statements in support of his claims.  The Board has carefully 
reviewed the statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claims.  

The Board notes that the Veteran contends that after he 
injured his shoulder in service, and that he re-injured it in 
1999. The claims file contains private medical correspondence 
from Dr. M.N., dated in April and August 2000, regarding a 
left shoulder dislocation.  In its November 2005 
correspondence, VA requested the Veteran to complete an 
authorization for any doctors and or hospitals concerning any 
treatment of his shoulder.  A report of contact, dated in 
September 2006, reflects that the Veteran would attempt to 
obtain his left shoulder treatment records on his own, and if 
he was unable to do so, he would request that VA obtain the 
records per a VA Form 21-4142.  The claims file does not 
contain a completed VA Form 21-4142 for Dr. M.N.  VA informed 
the Veteran in an August 2006 Statement of the Case (SOC) and 
a September 2008 supplemental statement of the case (SSOC) 
that it had not received any pertinent treatment records.  
The duty to assist is not a one-way street.  If a Veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Based on the 
forgoing, the Board finds that VA has no further duty to 
attempt to obtain any possible additional medical treatment 
records. 
 
A VA examination and opinion with respect to the issues of 
hearing loss disability and tinnitus was obtained in February 
2006.  38 C.F.R. § 3.159(c)(4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA opinion obtained in this case is 
more than adequate, as it is predicated on a full audiometric 
examination of the Veteran and a review of his claims file.  
It considers all of the pertinent evidence of record, to 
include audiometric results and the statements of the Veteran 
regarding in-service, and post service, acoustic trauma.  The 
Board further notes that the examiner is a clinical 
audiologist with 34 years experience at the time of the 
examination.  The Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issues on appeal has been met.  38 C.F.R. § 3.159(c) 
(4).  The Board notes that, in Martinak v. Nicholson, 21 Vet. 
App. 447, 455 (2007), the Court held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  In the February 2006 VA examination, the 
examiner noted that the Veteran has the greatest difficult 
hearing conversations amid noise and that the television is 
too loud for the family; thus establishing that the VA 
examiner did consider the functional effects caused by the 
hearing disability.

A VA examination and opinion with respect to the issue of 
left shoulder disability was not obtained.  VA's duty to 
provide a medical examination is not triggered unless the 
record contains competent evidence of a current disability or 
symptoms of a current disability, evidence establishing that 
an event, injury, or disease occurred in service or a disease 
manifested during an applicable presumptive period, and an 
indication that the disability or persistent or recurrent 
symptoms of a disability, may be associated with service or a 
service- connected disability. 38 U.S.C.A. § 5103A; McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

As is discussed in greater detail below, the service 
treatment reports are negative for any complaint or finding 
of a left shoulder disability in service or within one year 
of separation from service.  The evidence reflects that the 
Veteran did not seek treatment for his left shoulder until 
more than 30 years after service.  Moreover, he reported that 
his left shoulder had not bothered him after service until he 
fell in 1999.  (See December 2005 statement).  As the record 
does not establish the occurrence of an event in service, to 
which current disability may be related, an examination is 
not warranted pursuant to McLendon.  

Finally, the Board notes that the claims file contains a 
December 1976 report of medical history and examination for 
Reserve enlistment purposes.  No additional medical records 
for any Reserve service are associated with the claims 
folder; however there is no evidence, and the Veteran has not 
averred, that there are any additional records, or that his 
hearing loss disability, tinnitus, or left shoulder injury is 
related to any such Reserve service. 

The Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his claims.  

Legal criteria

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a Veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis, or tinnitus or hearing loss 
disability, as an organic disease of the nervous system, 
becomes manifest to a degree of 10 percent or more within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 
3.309 (2009).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2009).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claims.

Bilateral Hearing Loss Disability

The Veteran avers that he has bilateral hearing loss as a 
result of active service.  The first element of a claim for 
service connection is that there must be evidence of a 
current disability. 

The evidence of record includes February 2006 VA audiological 
evaluation results.  The evaluation revealed that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
25
60
60
LEFT
15
10
55
60
60

The word recognition score was 94 percent for the right ear 
and 96 percent for the left ear using the Maryland CNC word 
list test.  The diagnosis was normal to moderately severe 
sensorineural hearing loss.  The Board notes that the Veteran 
has current bilateral hearing loss disability for VA 
purposes.  38 C.F.R. § 3.385.

The second element of a claim for service connection is 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease.  The Veteran testified that he was exposed to noise 
trauma as a door gunner, utility helicopter repairman, and 
aircraft maintenance crewman in Vietnam.  The Board notes 
that the Veteran's DD Form 214 reflects that the Veteran 
served as a helicopter repairman, and received the Vietnam 
Service Medal, the Vietnam Campaign Medal, and the Air Medal, 
for actively participating in more than twenty five aerial 
missions over hostile territory.  The Veteran's exposure to 
acoustic trauma in service is conceded as consistent with the 
circumstances of his service.  38 U.S.C.A. § 1154(a) (West 
2002).  

The third requirement for service connection is medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  The Board finds the third 
requirement for service connection has not been met.  As 
noted above, the evidence of record includes a February 2006 
VA audiological examination.  The examiner opined, after 
reviewing the claims file and examining the Veteran, that it 
is a medical certainty that the Veteran's hearing loss is not 
a consequence of acoustic trauma in service.  The examiner's 
opinion was based on the fact that medical documentation 
clearly establishes onset of hearing loss after 1970, the 
year in which the Veteran separated from active service.  The 
examiner noted that between 1977 and 2005, the Veteran's 
hearing loss progressed, and that since 2005, hearing loss 
has continued to progress with changes most likely than not 
due to recreational noise exposure.  The examiner noted that 
the Veteran had post service occupational noise exposure from 
weapons training requirements as a federal prison guard, and 
recreational noise exposure from hunting weapons, dirt and 
trail biking, and lawn equipment.   

A claimant who seeks to establish service connection for 
hearing loss disability must show, as is required in a claim 
for service connection for any disability, that current 
hearing loss disability is the result of an injury or disease 
incurred in, or aggravated by, service, the determination of 
which depends on a review of all the evidence of record 
including that pertinent to service.  The Court has also held 
that the regulation does not necessarily preclude service 
connection for hearing loss that first met the regulation's 
requirements after service.  Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).  38 U.S.C.A. §§ 1110 and 1131; C.F.R. §§ 
3.303 and 3.304.

As noted above, the 2006 VA examiner's opinion was based, in 
part, on the Veteran's STRs.  The evidence of record includes 
the Veteran's September 1967 pre-service audiological 
evaluation results.  As the results were obtained prior to 
October 31, 1967, it is presumed that they are annotated in 
American Standards Associates (ASA) units.  The audiological 
evaluation revealed that pure tone thresholds, in decibels, 
converted from ASA units to reflect the current International 
Standards Organization (ISO) and American National Standards 
Institute (ANSI) standards were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
--
10
LEFT
35
15
10
--
30

In Hensley, Id.,  the Court held that the threshold for 
normal hearing is from 0 to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss.  Therefore, the 
Veteran's pre-service examination report reflects hearing 
loss in the Veteran's left ear at the 500 Hz. and 4000 Hz. 
frequency.  As such, the presumption of soundness on 
induction for left ear hearing ability does not attach, and 
service connection may be considered only on the basis of 
aggravation of left ear hearing loss in service.  

The Board notes that a pre-existing injury or disease will be 
considered to have been aggravated by active military 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service. 
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2008).  If 
a presumption of aggravation under section 1153 arises, due 
to an increase in a disability in service, the burden shifts 
to the government to show a lack of aggravation by 
establishing "that the increase in disability is due to the 
natural progress of the disease." 38 U.S.C. § 1153; see also 
38 C.F.R. § 3.306; Wagner v. Principi, 370 F. 3d 1089, 1096 
(Fed. Cir. 2004).

In the present case, there is no competent clinical evidence 
of record of an increase in disability of the Veteran's left 
ear hearing loss during the Veteran's service.  The Veteran's 
report of medical examination for separation purposes, dated 
in June 1970, indicates that audiological evaluation results, 
in ISO and ANSI standards were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
25
25

Based on the above results, the Veteran's left ear hearing 
loss showed an improvement at all levels, except 3000 Hz., 
which had not been tested at entrance.  The Board notes that 
the Veteran's June 1970 report of medical examination notes 
"mild high frequency hearing loss of the left ear."  In his 
February 2006 report, the examiner noted that at the time of 
discharge, the Veteran's hearing loss was within clinical 
normal limits for each ear, and that the individual who 
annotated the discharge physical examination suggesting a 
left ear hearing loss was incorrect in his interpretation.  
Regardless, of either interpretation, the results do not 
reflect an increase in the Veteran's pre-existing hearing 
loss at the 4000 Hz. frequency.  As noted above, the Veteran 
has a pre-existing left hearing loss disability at the high 
and low end frequencies upon entrance into service.

The evidence of record also contains a private audiological 
evaluation, dated in January 1977, and attached to a December 
1976 reserve enlistment medical examination report.  The 
Board is unable to interpret audiograms which are presented 
in graphic rather than numerical form.  See Kelly v. Brown, 7 
Vet. App. 471 (1995).  However, the evaluation contains the 
comment that the Veteran has bilateral mild high frequency 
dip at 4000 Hz.  It is not annotated that there is any 
hearing loss at the 3000 Hz. level. 

As noted above, aggravation of a pre-existing injury may not 
be conceded where the disability underwent no increase in 
severity during service.  38 C.F.R. § 3.306.  

The Board notes that the Veteran may sincerely believe that 
his bilateral hearing loss disability is related to active 
service.  However, the Veteran has not been shown to possess 
the requisite training or credentials needed to render a 
competent opinion as to medical diagnosis or causation.  As 
such, his lay opinion does not constitute competent medical 
evidence and lacks probative value.  Espiritu supra.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Bilateral Tinnitus

The evidence of record contains a February 2006 VA 
examination report which reflects a diagnosis of bilateral 
tinnitus.  In addition, as the Veteran served as a helicopter 
repairman, including approximately 10 months in Vietnam, the 
Veteran's exposure to acoustic trauma in service is conceded 
as consistent with the circumstances of his service.  38 
U.S.C.A. § 1154(a) (West 2002).  Therefore, the first two 
elements for service connection have been met.  

The third requirement for service connection is medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.

The evidence of record includes a February 2006 VA 
examination report, in which the examiner opines that it is 
less likely than not that tinnitus is a consequence of 
acoustic trauma in service.  The examiner noted that the 
Veteran's STRs were negative for any complaint of tinnitus, 
and that the Veteran does not relate the onset of tinnitus as 
secondary to acoustic trauma in service.  It is further noted 
that there has been a gradual onset of tinnitus over the 
years which appears to parallel the onset of hearing loss 
after service.  The Board notes that the first clinical 
evidence of record of tinnitus is the February 2006 VA 
examination report.  The Board notes that evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000.)  

As noted above, the Veteran's his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  Espiritu supra.  Additionally, the Veteran has not 
asserted his observation of continuity of symptomatology 
since service so as to warrant a credibility assessment as to 
a matter he is competent to observe.  In the absence of 
demonstration of continuity of symptomatology, or a competent 
clinical opinion relating the current tinnitus to service, 
the Veteran's demonstration of tinnitus more than 36 years 
after separation from service is too remote to be reasonably 
related to service.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  Gilbert, supra.

Left Shoulder Disability

The Veteran avers that he has a left shoulder disability as a 
result of active service.  The Board finds that the first 
element of a claim for service connection is met.  A VA 
radiologist report, dated in June 2006, reflects that views 
of the Veteran's left shoulder indicate moderate changes of 
osteoarthrosis.  No acute fractures or dislocations are 
indentified.  A large osteophyte of the medial aspect of the 
head of humerus was observed.  

However, for the reasons noted below, the Board finds that 
service connection for a left shoulder disability is not 
warranted.

The Veteran avers that within his first two months in 
Vietnam, in 1968, he was slammed into the side of a bunker by 
other service members who were rushing for safety during a 
rocket attack.  The Veteran avers that he reported a left 
shoulder injury to a corpsman, but was diagnosed with 
bruising and instructed to rest his shoulder for two weeks.  
He further avers that he did not have any handicap or 
problems with his shoulder until January 1999 when he slipped 
on ice, causing severe pain. (See statement dated in December 
2005).  The Veteran's STRs are negative for any complaint or 
treatment of a left shoulder injury.  

A March 1969 STR, after the alleged incident, reflects a 
history and review of the Veteran's systems.  The report 
notes that the Veteran had a tonsillectomy and adenoidectomy 
in 1965, a questionable brain concussion at age 7, two 
fractures of the right metacarpal, and a questionable history 
of hay fever.  The report is negative for any injury to the 
Veteran's left shoulder.  

The Veteran's June 1970 medical examination report for 
separation purposes reflects that his upper extremities were 
noted to be normal upon clinical evaluation.  

A December 1976 STR reflects normal upper extremities upon 
clinical evaluation. 

Thus, even if the Board were to find the Veteran credible 
regarding a left shoulder bruising in Vietnam in 1968, the 
lack of any such injury, or related problems, annotated in 
subsequent STRs, and his own admission that he did not have 
any subsequent problems until he fell approximately 30 years 
later, would indicate that any in service injury was acute 
and transitory. 

With regard to a medical nexus, there is no competent 
credible clinical evidence of record that the Veteran's 
current left shoulder disability is causally related to 
active service.  The Veteran is not competent to render such 
an opinion.  Espiritu, supra.  

An April 2000 letter from Dr. M.N. states " the x-rays that 
we obtained on the day of your office visit did indicate that 
around the time you dislocated your shoulder that there may 
have been an old fracture off the anterior or front portion 
of the shoulder socket.  I think this most likely occurred 
when you injured your shoulder as a child."  

The Board finds the opinion by Dr. M.N. to have little, if 
any, probative value.  The evidence of record does not 
reflect that the physician reviewed the Veteran's claims 
file.  A medical opinion is inadequate if it is not based on 
consideration of prior medical history and examinations.  
Moreover, a mere conclusion by a medical doctor is 
insufficient to allow the Board to make an informed 
evaluation of whether direct service connection is warranted.  
See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Dr. M.N.'s 
opinion that there "may have been an old fracture" from a 
childhood injury is based on the Veteran's apparent reported 
history.  However, the Veteran avers that he did not injure 
his shoulder as a child and that the only prior injury to his 
shoulder was the alleged Vietnam incident.  Assuming that Dr. 
M.N. considered the Veteran to have been a child at age 19, 
when he served in Vietnam, the report still does not provide 
an adequate causal relationship between such an injury and 
the Veteran's current disability, and is speculative in 
nature.  The August 2000 correspondence from Dr. M.N. 
provides no etiology for the Veteran's left shoulder 
disability.

In the absence of demonstration of continuity of 
symptomatology, or a nexus medical opinion, the Board finds 
that the initial post service manifestation of a left 
shoulder disability, three decades after the Veteran's 
discharge from active service, to be too remote from service 
to be reasonably related thereto.  Maxson, supra.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, supra.


ORDER

1.  Entitlement to service connection for bilateral hearing 
loss disability is denied.

2.  Entitlement to service connection for tinnitus is denied.

3.  Entitlement to service connection for left shoulder 
disability is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


